Citation Nr: 0911631	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-16 362A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10% for left knee 
chondromalacia with synovitis prior to April 2005.

2.  Entitlement to a rating in excess of 20% for left knee 
chondromalacia with synovitis since April 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 
1979.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2004 rating action that 
denied a rating in excess of 10% for left knee chondromalacia 
with synovitis.

By rating action of July 2005, the RO increased the rating 
for the left knee chondromalacia with synovitis to 20% from 
April 2005.  The matters of ratings in excess of 10% prior to 
that date and 20% since that date remain for appellate 
consideration.

In January 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of April 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 2005, the veteran's left knee 
chondromalacia with synovitis was manifested by subjective 
complaints of pain and swelling, with objective findings 
showing tenderness, a small effusion, good range of motion 
and function, and no instability or recurrent subluxation, 
and was no more than slightly disabling.

3.  Since April 2005, the veteran's left knee chondromalacia 
with synovitis has been manifested by subjective complaints 
of pain and swelling, with objective findings showing 
occasional tenderness, swelling, crepitus, and mild effusion; 
good range of motion and strength; and no instability or 
recurrent subluxation, and is no more than moderately 
disabling.


CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 10% for left knee 
chondromalacia with synovitis prior to April 2005 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20% for left knee 
chondromalacia with synovitis since April 2005 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

A July 2003 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and notified them of the type of 
evidence required to establish entitlement to a higher rating 
(evidence showing that a disability had worsened).  A post-
rating March 2006 RO letter informed them that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  That 2006 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the latter 2003 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA had received; 
what records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2003 and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudications, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2003 and 
2006 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in July 2005 and January 
2009 (as reflected in the Supplemental Statements of the 
Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the April 2004 Statement of the Case, and that 
this suffices for Dingess/Hartman.  The RO afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the March 2006 letter. 
    
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, including post-service VA and 
private medical records up to 2009.  The Veteran was afforded 
comprehensive VA orthopedic examinations in August 2003, 
April 2005, and May 2008.  A transcript of the veteran's 
January 2007 Board hearing testimony has been associated with 
the claims folder and considered in adjudicating these 
claims.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence for 
consideration in connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that his left knee disability is more 
disabling than currently evaluated, and he gave testimony to 
that effect at the January 2007 Board hearing.

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10% rating.  20% and 30% ratings 
require moderate and severe impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% was not warranted for the veteran's left knee 
disability under any applicable rating criteria prior to 
April 2005.

Left knee magnetic resonance imaging (MRI) in April 2003 by 
R. L., M.D., revealed tears involving the anterior and 
posterior horns of both the medial and lateral meniscus.  The 
subchondral bone, anterior and posterior cruciate ligaments, 
and medial and lateral collateral ligaments were intact.  The 
quadriceps and patella tendons were unremarkable.  There was 
a small retropatellar joint effusion.  The bony structures 
were intact.  J. E., M.D., opined that these MRI findings 
suggested a need for surgical intervention.

On August 2003 VA orthopedic examination, the Veteran 
complained of left knee pain and swelling.   There was no 
knee locking.  The examiner noted that the Veteran had no 
difficulty performing the activities of daily living.  
Current examination showed no limp.  The Veteran could 
perform a deep knee bend, and there was no effusion or 
tenderness of the joint lines.  The lateral femoral condyle 
was tender.  There was pain and a click on patellofemoral 
rubbing.  There was no knee instability.  Left knee range of 
motion was from 0 to 140 degrees and painless.  The diagnosis 
was chondromalacia patella, and the examiner doubted the 
significance of the April 2003 MRI findings, as they did not 
match the physical examination.

In a March 2004 statement, Dr. J. E. stated that the veteran 
now limped and complained of tenderness over the left lateral 
knee joint.  Surgical intervention was suggested.

On August 2004 examination by S. A., M.D., the Veteran 
complained of left knee pain, episodes of buckling and 
instability, and recurrent episodes of swelling.  On current 
examination, he stood with a slight varus alignment at the 
knees.  Left knee extension was full, and there were a small 
effusion and medial joint line tenderness.  The collateral 
and cruciate ligaments were stable.  The impression was left 
knee medial meniscus tear, and arthroscopic surgery was 
suggested.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of left knee 
impairment that would warrant a schedular 20% rating under DC 
5257 at any time prior to April 2005.  In this regard, the 
Board notes that the veteran consistently demonstrated good 
range of left knee motion and function, and that there was no 
instability or recurrent subluxation, and finds that the knee 
was no more than slightly disabling.
 
Neither does the evidence of record show that a schedular 
rating in excess of 20% is warranted for the veteran's left 
knee disability under any applicable rating criteria at any 
time since April 2005.

On April 2005 VA orthopedic examination, the Veteran 
complained of left knee pain that was aggravated by squatting 
and bending, as well as occasional giving way and swelling 
after prolonged standing.  Current examination showed mild 
left knee effusion, with range of motion from 0 to 120 
degrees with end-range pain.  Palpation revealed diffuse 
tenderness.  Varus and valgus stressing was negative for knee 
instability.  Patellar grinding reproduced some pain.  
Strength was 4/5 and limited by pain.  Sensation was intact, 
and gait antalgic.  Left knee X-rays revealed no significant 
degenerative changes.  The impressions were left knee 
meniscal tears, and patellofemoral syndrome.

October 2006 VA outpatient examination showed unspecified 
decreased left knee range of motion with flexion and 
extension due to pain, but the Veteran was fully ambulatory.  
No knee warmth was palpable, and there was no erythema.  
There was knee crepitus with movement only.      

January 2007 VA left knee MRI revealed a small amount of 
joint fluid as well as diffuse prepatellar subcutaneous 
edema.  The cruciate and collateral ligaments, as well as the 
extensor mechanism were intact.  There was a horizontal tear 
of the anterior horn of the lateral meniscus with a small 
parameniscal cyst, and low-grade chondromalacia in the medial 
and lateral compartments.

In a January 2007 statement, a long-time friend of the 
Veteran stated that she observed that his left leg disability 
impaired his recreational activities and made it increasingly 
difficulty for him to walk long distances and stand for 
prolonged periods.

March 2007 neurological examination by L. P., M.D., showed 
normal bulk and tone throughout all extremities and good 
strength in all muscle groups.  The Veteran was able to get 
up from a chair and rise up from a squatting position without 
the use of his arms.  Left leg sensation was normal.  The 
Veteran was able to stand on his heels and toes, and he 
walked with a normal steady gait.  He had difficulty 
performing tandem walking.       
 
On April 2007 VA outpatient examination, the Veteran walked 
with an antalgic gait on the left.  There was good left knee 
quadriceps strength, and active range of motion was from 
neutral to 90 degrees.  The assessment was left knee anterior 
horn lateral meniscus tear with significant symptomatology.  
When seen again in June, there was no lower extremity edema, 
and knee range of motion was from 0 to 100 degree with 
crepitus.  Postoperative examination in early July following 
a left knee partial medial meniscectomy and partial 
synovectomy showed an antalgic gait.  Left knee range of 
motion testing showed active flexion to 65 degrees and 
extension to   -10 degrees.  Strength was 3+/5, and sensation 
and proprioception were intact.  The veteran's response to 
treatment was noted to be good.  When seen again a few days 
later, left knee range of motion had improved, with active 
flexion to 95 degrees and extension to -5 degrees.  
Examination in mid-July showed left knee range of motion from 
-10 to 95 degrees and moderate knee swelling.  Examination a 
few days later showed left knee range of motion from -5/-8 to 
105 degrees.  Examination in early August showed left knee 
range of motion from -8 to 120 degrees and 4/5 knee strength.          

August 2007 neurological examination by Dr. L. P. showed 
normal bulk on motor testing, and the Veteran moved all 
extremities well.  Gait was normal and steady.

September 2007 VA outpatient examination showed some mild 
left knee swelling, with good motion and a well-healed wound, 
and the physician commented that the Veteran was doing well.  

On October 2007 VA examination, the examiner noted no left 
knee deformity, giving way, instability, effusions, 
inflammation, or episodes of dislocation, subluxation, or 
locking.  The Veteran was able to stand for 15 to 30 minutes 
and walk for .25 mile.  On examination, gait was antalgic.  
There was no left knee crepitation, clicks, snaps, grinding, 
instability, patellar or meniscus abnormality, abnormal 
tendons or bursae, swelling, or tenderness.  Range of motion 
was from      0 to 120 degrees.  The diagnosis was left knee 
chondromalacia, and the examiner stated that it prevented the 
Veteran from exercising and engaging in sports; severely 
affected his ability to do chores and shop; mildly affected 
his ability to engage in recreation; and had no effect on his 
ability to travel, feed, bathe, dress, drive, and perform 
toileting and grooming.    

November 2007 VA outpatient examination showed that the 
Veteran ambulated with a slightly antalgic gait on the left 
and used a cane in his right hand.  The left knee was not 
swollen, warm, or tender.  Quadriceps strength was good, and 
there was full range of knee motion.  A review of October 
2007 MRI revealed evidence of tearing of the anterior horn of 
the lateral meniscus.  The assessment was further 
degeneration and fragmentation of the left knee lateral 
meniscus anterior horn, and the Veteran was given a cortisone 
injection.  When the Veteran was seen again in February 2008, 
the cortisone injection was noted to have helped him much.  
Current examination showed an even gait with a cane.  There 
was no left knee swelling or tenderness, and there was full 
range of motion and good quadriceps strength.  The assessment 
was improved left knee function 7 months post arthroscopy.  

On May 2008 VA orthopedic examination, the Veteran complained 
of left knee pain, weakness, swelling, stiffness, giving way, 
and locking.  On examination, the Veteran ambulated 
independently, and left knee alignment was neutral.  There 
was pitting edema of the pretibial regions bilaterally.  
There was no left knee swelling, instability, or increased 
heat.  There was slight crepitus with repetitive flexion and 
motion of the knee, and range of motion was from 0 to 110 
degrees with pain.  There was tenderness on palpation of 
calluses over the anterior aspect of the knee.  There was no 
ligamentous instability, with negative Lachman, drawer, and 
McMurray tests.  No loose bodies were palpated.  The 
diagnoses were status post left knee arthroscopic surgery and 
partial anterior horn lateral meniscectomy, and 
chondromalacia patella.

August 2008 VA outpatient examination showed no left knee 
effusion or ligamentous laxity, and range of motion was from 
10 to 130 degrees.  When seen again in September, no episodes 
of left knee buckling or instability were noted.  Current 
examination showed an antalgic gait secondary to left knee 
discomfort.  Range of motion was from -10 to 110 degrees.  
There was 4/5 left knee strength, and sensation and 
proprioception were intact.  Varus and valgus stress tests, 
McMurray's and Homan's tests, and the drawer sign were all 
negative.  There was no chondromalacia.  There was tenderness 
over the medial aspect of the joint line.  On January 2009 
examination, there was no left knee erythema, warmth, or 
ligamentous instability.  There was mild effusion.  Range of 
motion was from 0 to 95 degrees without pain.  There was 
bilateral chronic lower extremity pitting edema.  The 
assessment was rule-out deep venous thrombosis.                        

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of left knee 
impairment that would warrant a schedular 30% rating under DC 
5257 at any time since April 2005.  In this regard, the Board 
notes that the veteran has consistently demonstrated only 
occasional left knee tenderness, swelling, crepitus, and mild 
effusion, and he has good range of motion and strength, and 
no instability or recurrent subluxation, and finds that the 
knee is no more than moderately disabling.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's left knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 2003 to March 2005 has 
shown the level of left knee impairment that would warrant at 
least the next higher, schedular 20% rating under any 
applicable limitation of motion rating criteria prior to 
April 2005-that is, limitation of leg flexion to        30 
degrees under DC 5260, or limitation of leg extension to 15 
degrees under      DC 5261.  In addition, no examination from 
April 2005 to 2009 has shown the level of left knee 
impairment that would warrant at least the next higher, 
schedular      30% rating under any applicable limitation of 
motion rating criteria since April 2005-that is, limitation 
of leg flexion to 15 degrees under DC 5260, or limitation of 
leg extension to 20 degrees under DC 5261.  Further, in view 
of the findings consistently showing measurable range of left 
knee motion during both rating periods under consideration, a 
rating under DC 5256 for knee ankylosis is not appropriate.  
October 2007 VA examination specifically noted that there was 
no left knee ankylosis.  Likewise, a rating under DC 5262 
also is not appropriate, inasmuch as no tibia and fibula 
malunion has ever been objectively demonstrated.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher schedular evaluation is assignable for 
the left knee at any time during the rating periods under 
consideration.  Left knee range of motion was full and 
painless on August 2003 VA examination.  Although on April 
2005 VA examination repetitive left knee range of motion 
testing produced pain, fatigue, weakness, and lack of 
endurance, the examiner did not specify any functional loss 
in terms of additional degrees of limited motion.  On October 
2007 VA examination, the examiner noted that kneeling 
precipitated flare-ups, but there was no left knee weakness, 
incoordination, decreased speed of joint motion, objective 
evidence of pain with active motion or following repetitive 
motion, or additional limitation of motion after repetitions 
of range of motion.  On May 2008 VA examination, repetitive 
left knee motions had no additional affect on the veteran's 
range of motion, pain, fatigability, coordination, weakness, 
or endurance.  On that record, there is no basis for the 
Board to find that, during flare-ups or with repeated 
activity, the Veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly pain-that is so 
disabling as to warrant assignment of any next higher 
schedular rating for the left knee under DC 5260 or 5261 
either prior to or since April 2005.   

Additionally, the Board finds that there is no showing that, 
at any time during the rating periods under consideration, 
the veteran's left knee disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in 
numerous medical reports from 2003 to 2009 do not objectively 
show that his left knee disability markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating throughout this period), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  

On August 2003 VA examination, the examiner noted that the 
veteran's knee had not been operated on; that he was employed 
as a truck mechanic, which job required him to kneel often; 
and that he had no difficulty performing activities of daily 
living.  Although on August 2004 private examination the 
Veteran complained that his left knee disability made it 
difficult for him to get under vehicles in his job as a 
mechanic, VA outpatient examination that same month indicated 
that he remained employed on a full-time basis, and in March 
2005 his work history was noted to have been very favorable.  

On April 2005 VA examination the Veteran complained that his 
left knee caused him difficulty in his job as a diesel 
mechanic, requiring frequent rest and avoidance of prolonged 
standing, but October 2006 VA outpatient examination 
indicated that he continued to be employed on a full-time 
basis.  In January 2007, the veteran's employer stated that 
the veteran's job required him to climb up on trucks and to 
kneel while performing repairs, and that he had observed that 
his knee disability had slowed him down in performing his 
duties.  At the January 2007 Board hearing, the Veteran 
testified that his left knee disability had slowed him down 
in performing his job, impairing his ability to bend, kneel, 
climb, and put weight on the knee, but June VA outpatient 
records indicated that he remained employed as a diesel 
mechanic.  In July 2007, the Veteran underwent a left knee 
partial medial meniscectomy and partial synovectomy at a VA 
medical facility, and he was reported to be on light work 
duty in September.  On October 2007 VA examination, the 
Veteran stated that he tried to avoid weight-bearing and 
prolonged walking and kneeling on the job as a mechanic, but 
that this affected his ability to function on the job.  
However, the examiner noted that he was currently employed as 
a diesel mechanic on a full-time basis, and that he had lost 
5 weeks from work during the past 12 months due to left knee 
pain and surgery.  

The Veteran reported difficulty working as a diesel mechanic 
on November 2007 VA outpatient examination due to continued 
left knee pain, but in February 2008 a cortisone injection 
was noted to have helped him much, and he was in training for 
a new job as a mechanic.  On May 2008 VA examination, the 
Veteran complained that his left knee caused him difficulty 
at work as a mechanic because he had to kneel frequently, and 
the examiner commented that work involving kneeling would be 
detrimental to the status of his knee condition.  In a 
September 2008 statement, a VA physician noted that the 
Veteran had been diagnosed with unspecified degenerative 
joint disease, and required unspecified limitations of work 
duties and avoidance of any strenuous activities, but she did 
not refer to his service-connected left knee disability.  On 
January 2009 VA outpatient examination, a physician noted 
that the Veteran continued to work.  The Board thus finds 
that the schedular ratings are adequate in this case, and 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, the Board finds that ratings 
in excess of 10% and 20% for left knee chondromalacia with 
synovitis are not warranted prior to and since April 2005, 
respectively, under any pertinent provision of the rating 
schedule at any time during the rating periods under 
consideration, and the claims must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10% for left knee chondromalacia with 
synovitis prior to April 2005 is denied.

A rating in excess of 20% for left knee chondromalacia with 
synovitis since April 2005 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


